Citation Nr: 0607511	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  95-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision that, 
inter alia, denied the veteran's claim for service connection 
for a dental disorder.  The veteran filed a notice of 
disagreement (NOD) in August 1994, and the RO issued a 
statement of the case (SOC) in November 1994.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals), in January 1995.

In August 1996, the Board remanded the issue on appeal, inter 
alia, to the RO for additional development.  Upon return of 
the veteran's claim to the Board, a May 1997 decision, in 
pertinent part, denied the veteran's claims for service 
connection a dental disorder as not well grounded.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court).

On September 1, 2000, the Court issued a memorandum decision 
affirming the denial of the veteran's claim for service 
connection for a dental disorder.  Following the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), the Court 
issued a memorandum decision on December 18, 2000, 
withdrawing its September 1, 2000, decision, and entering a 
new decision vacating the Board's May 1997 decision with 
respect to the denial of service connection for a dental 
disorder inter alia, and remanding the matter to the Board 
for further proceedings consistent with the memorandum 
decision.

In August 2001, the Board, in turn, remanded the claim to the 
RO for further action.  After completion of the requested 
action, the RO continued the denial of the claim (as 
reflected in November 2003 supplemental SOC (SSOC).  

In January 2005, the Board again remanded the claim for 
service connection for a dental disorder to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.).  
Following completion of the requested action, the RO 
continued the denial of the claim (as reflected in December 
2005 SSOC), and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Service medical records reflect that the veteran was seen 
in October 1970 for two fractured teeth, numbers 8 and 9; the 
teeth were initially fitted with crowns and were subsequently 
removed during service without any evidence of bone damage.  

3.  In April 1992, a dental rating established service 
connection limited to treatment purposes for teeth numbers 8 
and 9.

4.  On VA dental examination in July 2005, additional teeth 
numbered 3, 6, 7, 10, 14, 15 and 18 were also noted as 
missing; however, the examiner determined that such tooth 
loss together with moderate bone loss was considered most 
likely attributable to periodontal disease consistent with 
the veteran's age and not to the injury to teeth numbered 8 
and 9 during the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a dental condition has been accomplished.  

Through a November 2001 notice letter, a November 1994 SOC, 
and November 2003 and December 2005 SSOCs, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the November 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, given the RO's instructions to him (as noted above), 
the Board finds that the veteran has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal.  However, the lack of any pre-adjudication 
notice in this case has not, in any way, prejudiced the 
appellant.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the November 1994 SOC and SSOCs of 
November 2003 and December 2005 notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the November 2001 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letter and SOC 
and SSOCs, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection.  The veteran's service 
medical records are associated with the claims file.  In 
connection with his claim, the appellant has been afforded 
several VA examinations, the reports of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim for 
service connection for a dental disorder that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp,  Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  

II.  Background

The veteran contends that that he currently suffers from a 
dental disorder as a residual of a dental procedure performed 
during his military service.  The dental disorder has 
reportedly resulted in the loss of teeth requiring extensive 
orthodontic treatment.


Service medical records reflect that the veteran was seen in 
October 1970 for two fractured teeth, numbers 8 and 9, and 
that the teeth were fitted for crowns.  In January 1971, the 
veteran was seen with complaints of fever, chills and pain in 
his right cheek. Swelling and tenderness were noted over the 
right maxilla near the nasal ridge.  In April 1971, tooth 
number 8 was extracted.  A May 1971 service medical record 
notes that teeth numbers 8 and 9 were missing.

In April 1992, a dental rating established service connection 
for treatment purposes for teeth numbers 8 and 9.  

A July 2003 report of VA examination notes that teeth numbers 
8 and 9 had initially been restored with crowns.  The crowns 
were noted to have failed and the teeth were removed while 
the veteran was in service and a partial plate was inserted. 
After the veteran was discharged, the teeth were replaced by 
a fixed bridge that extended from teeth numbers 7 to 10.  The 
examiner additionally noted that in the intervening years, 
the veteran had had some loss of adjacent teeth, and had gone 
to a large bridge and then had an acrylic Valplast partial 
that was replacing the missing teeth.  Clinical evaluation of 
the veteran's teeth revealed essentially normal findings 
except for mild bone loss in the posterior quadrant, both 
maxillary and mandibular.  

The veteran was afforded a VA dental examination in July 
2005.  The examiner reviewed the claims file, took a history 
and conducted a physical oral examination of the veteran.  
The examiner noted a history of tooth loss over the years.  
On examination teeth numbers 3, 6, 7, 8, 9 10, 14, 15 and 18 
were missing.  Additional findings included a repairable 
fracture to tooth 13 and intermittent pain with tooth number 
32.  The examiner noted that the veteran was unable to wear 
his partial dentures.  Range of motion was normal and 
movement of the jaw was smooth and without deviation.  
Lateral excursions were equal and unrestricted.  Moderate 
bone loss was considered most likely attributable to 
periodontal disease consistent with the veteran's age.  Tooth 
32 had extensive periodontal disease and was nonrestorable.  
There was no additional bone loss or pathology appreciated on 
panoramic radiograph in the mandible, maxilla or hard plate.  
The examiner concluded that although the loss of teeth 8 and 
9 was more likely related to service, additional tooth loss 
was unrelated and more likely related to periodontal disease.  
The examiner additionally commented that the veteran could be 
treated with a removable partial and denture along with 
treatment for periodontal disease.


III.  Analysis

Initially, the Board notes that certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2005).  Otherwise, under 38 C.F.R. § 4.150, missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of the body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005) 
(emphasis added).  The Note immediately following Diagnostic 
Code 9913 provides, "these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling."  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2005

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues should be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  Id.


The July 2005 examination noted that the veteran was unable 
to wear his partial dentures, but the examiner commented 
further that another prosthesis could be fashioned.  Service 
connection, for treatment purposes, has been established for 
loss of teeth numbers 8 and 9.  However, these are considered 
replaceable teeth, which, by regulatory definition, are not 
considered to constitute a disabling dental condition (for 
purposes of payment of compensation).  The medical evidence 
does not show that the veteran experienced any damage to the 
maxilla or mandible during service or as a result of teeth 8 
and/or 9.  Although the veteran contends that his other 
missing teeth derive from the loss of teeth numbered 8 and 9, 
these missing teeth have been attributed to periodontal 
disease, unrelated to teeth numbered 8 and 9.  Moreover, 
competent medical opinion also has considered his bone loss 
most likely attributable to periodontal disease, consistent 
with his age.  As indicated above, loss due to periodontal 
disease is not considered disabling.  Hence, service 
connection for any other missing teeth, even for treatment 
purposes, must be denied.  In short, the medical evidence 
simply fails to demonstrate a compensable dental disability 
attributable to fractures of teeth 8 and 9.

The Board emphasizes that Congress has specifically limited 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Tooth loss or bone loss attributable to periodontal 
disease is, by definition, "not considered disabling."  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2005).  Where, as here, 
the competent medical evidence fails to establish a a dental 
disability attributable to fractures of teeth 8 and 9, there 
can be no valid claim for service connection-in this case, 
for compensation purposes (for teeth numbers 8 and 9), or for 
compensation or treatment purposes (for any other missing 
teeth or bone loss).  Cf. Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition the medical record, the Board also has considered 
the veteran's assertions advanced in connection with the 
appeal.  Although the veteran may believe that he is entitled 
to compensation for dental disability resulting from loss  
teeth 8 and 9, and service connection (for compensation or 
treatment purposes) for other teeth, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for a dental disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


